PER CURIAM.
In this direct criminal appeal, appellant raises two sentencing errors: (1) that the judgment incorrectly reflects that aggravated assault is a second-degree, rather than a third-degree, felony, and that attempted armed robbery is a first-degree, rather than a second-degree, felony; and (2) that 18 points were erroneously assessed on the guidelines scoresheet for possession of a firearm. As the state correctly points out, neither issue was preserved, and neither would amount to fundamental error. Accordingly, we affirm. § 924.051(3), Fla. Stat. (1997). See, e.g., Seccia v. State, 720 So.2d 580 (Fla. 1st DCA 1998), review granted, 727 So.2d 910 (Fla.1999); West v. State, 718 So.2d 908 (Fla. 1st DCA 1998); Neal v. State, 688 So.2d 392 (Fla. 1st DCA 1997).
AFFIRMED.
BOOTH, JOANOS and WEBSTER, JJ., CONCUR.